Citation Nr: 1824116	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  13-06 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for renal cell carcinoma, to include as due to an undiagnosed illness, for substitution purposes.

3.  Entitlement to service connection for left nephrectomy, to include as due to undiagnosed illness, for substitution purposes.

4.  Entitlement to service connection for a pulmonary disorder claimed as black spots on the lungs, to include as due to undiagnosed illness, for substitution purposes.

5.  Entitlement to service connection for a skin disorder, to include as due to undiagnosed illness, for substitution purposes.  
6.  Entitlement to service connection for a thyroid disorder, to include as due to undiagnosed illness, for substitution purposes.

7.  Entitlement to service connection for a goiter, to include as due to undiagnosed illness, for substitution purposes.

8.  Entitlement to service connection for a neurological disorder of the right upper extremity, to include as due to undiagnosed illness, for substitution purposes.

9.  Entitlement to service connection for a neurological disorder of the left upper extremity, to include as due to undiagnosed illness, for substitution purposes.

10.  Entitlement to service connection for a neurological disorder of the right lower extremity, to include as due to undiagnosed illness, for substitution purposes.  

11.  Entitlement to service connection for a neurological disorder of the left lower extremity, to include as due to undiagnosed illness, for substitution purposes.  

12.  Entitlement to special monthly compensation (aid and attendance), for substitution purposes.  


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel 


INTRODUCTION

The Veteran served in the United States Army Reserve.  He had a period of active duty for training (ACDUTRA) from June 1980 to December 1980.  He was called up to active duty from November 1990 to July 1991, including service in Southwest Asia from February 1991 to June 1991.  The Veteran died in November 2010, and the appellant is his surviving spouse.  

In January 2017, the appellant was substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death. 

This matter comes before the Board on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In a February 2013 substantive appeal, the appellant requested a Board videoconference hearing.  The hearing was scheduled for September 2014, but the appellant withdrew her request prior to the hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a July 2010 statement, the Veteran asserted that his disabilities were related to service, including anthrax vaccinations, pesticide exposure in service, and Scud missile explosions in the vicinity of his location in Saudi Arabia.  The Veteran indicated that his skin rash first appeared in service.  He also stated that he experienced fatigue and muscle weakness after he came home and would fall asleep whenever he sat down.  

 In a November 2010 written statement, the Veteran stated that he began experiencing symptoms of Gulf War Syndrome during his deployment.  He described symptoms of a skin rash; numbness and tingling in his arms, hands, feet, legs, and toes; a thyroid condition; black spots on his lungs; and goiter. 

In a January 2011 statement, the appellant asserted that the Veteran's disabilities were related to exposure to chemicals, burning fuel, and environmental hazards.  

In April 2015, the Board remanded the claims for medical opinions to ascertain whether the claimed conditions were incurred in service, to include whether they had their onset during service or within a year of separation.  

A medical opinion was obtained in November 2017.  The VA examiner opined that service treatment records do not indicate diagnosis or treatment for renal cell cancer, chronic skin disorder, thyroid disorder which some records indicate was diagnosed in 1995, chronic neurological disorder, or lung disorder.  The examiner was unable to identify any records for the year after separation from the military and therefore could find no evidence that these diagnoses began in the year after separation from service.  

The April 2015 remand instructed the RO to obtain opinions from specialists, including a dermatologist, a pulmonologist, an oncologist, and an endocrinologist, and a neurologist.  The November 2017 examiner was a physician, but opinions were not obtained from specialists as instructed in the remand.  On remand, the RO should obtain new medical opinions from specialists as instructed by the prior remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The November 2017 examination also did not consider the lay evidence of symptoms in service.  The examiner did not address the Veteran's and appellant's contentions about Scud missiles, fuel exposure, pesticide exposure, and anthrax vaccinations.  

A VA examination and addendum opinions were previously obtained in January 2012, February 2012, and December 2012.  A VA physician concluded that the Veteran's disabilities were due to known diagnoses.  The examiner opined that all of his symptoms could be explained by his kidney cancer and thyroid condition.  The examiner explained that kidney cancer (the cause of the Veteran's death) and hypothyroidism are conditions with well-known etiologies and are not medically linked to Gulf War exposure.  The examiner further opined that the etiology of kidney cancer is most likely due to genetic factors and the Veteran's smoking history.  The January 2012 examiner did not address the contentions of pesticide, anthrax vaccinations, and chemical exposure, or the symptoms in service.  

The case is being remanded in order to obtain adequate etiological opinions and to ensure compliance with the prior Board remand.  The Board notes that the outcome of the service connection claims may impact the claim for special monthly compensation.  As such, this claim is inextricably intertwined with these additional claims and is remanded pending their disposition.  See Harris v. Derwinski, Vet. App. 180, 183 (1991)

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion from an oncologist regarding the etiology of renal cell carcinoma.  The examiner should review the claims file in conjunction with the examination.  The review of the claims file should be notated in the examination report.  The examiner should address the following:   

a.  Is it at least as likely as not that renal cell carcinoma is related to the Veteran's active service between November 1990 and July 1991?

b.  The examiner should address whether the Veteran's renal cell carcinoma was related to anthrax vaccinations. 

c.  the examiner should address whether renal cell carcinoma was related to chemicals exposures, including pesticides, burning fuel, and Scud missiles.  

A complete rationale for any opinion expressed must be provided.

2.  Obtain a medical opinion from a pulmonologist regarding the etiology of a pulmonary disorder.  The examiner should review the claims file in conjunction with the examination.  The review of the claims file should be notated in the examination report.  The examiner should address the following:   

a.  Is it at least as likely as not that a pulmonary disorder had its onset during active service from onset during service between November 1990 and July 1991 or is otherwise related to that period of service?  The examiner should address the following:  

b.  Medical records dated in December 2007 reflect a diagnosis of chronic bronchitis.

c.  The examiner should address whether the Veteran's chronic bronchitis was related to anthrax vaccinations. 

d.  the examiner should address whether chronic bronchitis was related to chemical exposures, including pesticides, burning fuel, and Scud missiles.  

3.  Obtain a medical opinion from a dermatologist regarding the etiology of contact dermatitis.  The examiner should review the claims file in conjunction with the examination.  The review of the claims file should be notated in the examination report.  The examiner should address the following:  

a.  Is it at least as likely as not (50 percent or greater likelihood) that the Veteran's contact dermatitis had its onset during service between November 1990 and July 1991 or is otherwise related to that period of service?  

b. The examiner should consider the Veteran's July 2010 statement indicating that a skin rash appeared in service.

c.  The examiner should address whether the Veteran's dermatitis was related to anthrax vaccinations. 

d.  the examiner should address whether dermatitis was related to exposure to chemical exposures, including pesticides, burning fuel, and Scud missiles.  

A complete rationale for any opinion expressed must be provided.

4.  Obtain a medical opinion from an endocrinologist regarding the etiology of hypothyroidism.  The examiner should review the claims file in conjunction with the examination.  The review of the claims file should be notated in the examination report.  The examiner should address the following:   

a.  Is it at least as likely as not (50 percent or greater likelihood) that the Veteran's hypothyroidism had its onset during service between November 1990 and July 1991 or is otherwise related to that period of service?

b.  The examiner should consider the Veteran's July 2010 statement that he had fatigue and muscle weakness when he returned home from the Gulf.  

c.  The examiner should address whether hypothyroidism was related to anthrax vaccinations

d.  the examiner should address whether hypothyroidism was related to chemical exposures, including pesticides, burning fuel, and Scud missiles.  

A complete rationale for any opinion expressed must be provided.

5.  Obtain a medical opinion from a neurologist regarding the etiology of a neurological disorder of the upper and lower extremities.  The examiner should review the claims file in conjunction with the examination.  The review of the claims file should be notated in the examination report.  The examiner should address the following:  

a.  Is it at least as likely as not (50 percent or greater likelihood) that the Veteran's neuropathy had its onset during service between November 1990 and July 1991 or is otherwise related to that period of service?

b.  The examiner should consider the Veteran's November 2010 statement noting that he had numbness and tingling in his arms, hands, feet, legs, and toes during service.

c.  The examiner should address whether neuropathy of the upper and lower extremities was related to anthrax vaccinations.

d.  The examiner should address whether neuropathy of the upper and lower extremities was related to chemical exposures, including pesticides, burning fuel, and Scud  missiles.  

A complete rationale for any opinion expressed must be provided.

6.  Then, readjudicate the claims.  If the benefits sought on appeal remain denied, the appellant and her representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




